Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on November 17, 2022 was received and has been entered.  Claim 1 was amended. Claim 8 was cancelled. Claims 1-7 and 9-14 are in the application and pending examination. Claims 15-20 have been withdrawn. A replacement paragraph 15 was submitted to provide explicit antecedent basis for a claim limitation.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coating zone in claims 1-7 and 9-14 and a curing zone in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner is interpreting “about” in claims 5-7 and 13-14 as within +/- 10%.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller) and US Pat. Num. 9,259,913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) is being maintained.
Regarding claim 1, Clark teaches an ultraviolet bottom coating system comprising: a conveyor mechanism (102) configured to route a plurality of cans (200) in a machine direction (flow direction), wherein the plurality of cans each have a container portion including a bottom surface and a cylindrical body extending therefrom. (See Clark, Figs. 1-3B, Abstract, paragraphs 3-4, 7, 9, 15-16, 18, and 22-24.)
Further regarding claim 1, Clark teaches a coating applicator (roller based applicator system) defining a coating zone (104) on the conveyor mechanism (102), wherein the coating applicator is oriented to apply the uncured coating material directly across the bottom surface of the plurality of cans as the plurality of inverted cans are routed through the coating zone. (See Clark, Figs. 1-3B, Abstract, paragraphs 18 and 22-24.)
Further regarding claim 1, Clark does not explicitly teach the coating applicator is oriented above the conveyor mechanism oriented to apply the uncured coating material directly. 
Miller is directed to apparatus for coating the rims of containers. 
Miller teaches advancing containers are passed beneath a roller applicator. (See Miller, col. 1, lines 55-50 and Abstract.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include the coating applicator oriented above the conveyor mechanism oriented to apply the uncured coating material directly, because Miller teaches this structure allows the applicator to transfer the desired substance to the container. (See Miller, col. 1, lines 55-50 and Abstract.)
 Clark teaches at least one ultraviolet light-emitting device (106) configured to emit ultraviolet radiation towards the plurality of cans, wherein the conveyor mechanism is configured to orient the bottom surface towards the at least one ultraviolet light-emitting device, and wherein the ultraviolet radiation is configured to cure the uncured coating material onto the bottom surface. (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
Further regarding claim 1, Clark does not teach the one ultraviolet light-emitting  device is an UV-LED device.
Ellefson is directed to coating and curing a coating on a beverage container.
Ellefson teaches an equivalent form of an ultraviolet light-emitting device is an UV-LED device. (See Ellefson, Fig. 1 and col. 15, lines 28-29.)	
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have the one ultraviolet light-emitting  device is an UV-LED device, because Ellefson teaches an UV-LED device is an art recognized equivalent form of an ultraviolet light-emitting device for curing a coating on a beverage container.  (See Ellefson, Fig. 1, Abstract, and col. 15, lines 28-29.)	
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Further regarding claim 1, Clark does not explicitly teach the cured coating material produces a clear finish on the cans when cured. 
Ellefson teaches the cured coating material produces a clear finish on the cans when cured. (See Ellefson, Fig. 1 and col. 13, lines 60-62 and col. 16, lines 55-61.)	
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have the cured coating material produces a clear finish on the cans when cured, because Ellefson teaches a clear coating can be used to enhance the appearance and protection of an end closure of a can.  (See Ellefson, Fig. 1 and col. 13, lines 60-62 and col. 16, lines 49-53 and 55-61.)
Additionally, Ellefson teaches based coatings of any color can be applied by the coater. (See Ellefson, Fig. 1 and col. 13, lines 60-63.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
It has been held that the shape, color, or configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular color is significant. In this case, no evidence to the significance of the coating color is provided and the coating color is considered an obvious matter of design choice based on other known equivalents in the art.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) )
Regarding claim 1, applicant claims a specific material or article worked upon including the clear color of finish when cured. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 1, the Applicant claims a specific material or article worked upon including the clear color of finish when cured. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Clark in view of Miller and Ellefson would be capable of coating with the clear color of finish when cured. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Regarding claim 3, Clark teaches the conveyor mechanism comprises a work surface having a width dimension that is perpendicular to the machine direction. (See Clark, Figs. 2A-2B.) 
Clark does not explicitly teach wherein the at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension. 
Examiner is considering a person of ordinary skill in the art would recognize the desirability to have at least one UV-LED device oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension, because an ordinary artisan would recognize this would enable the entire bottom of the substrate to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)	
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension with a reasonableexpectation of success, because a person of ordinary skill in the art would recognize this would enable the bottom of the substrate which has been coated with uncured material to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
Regarding claim 4, Clark teaches the ultraviolet radiation emitted towards the conveyor mechanism defines a curing zone (portion of the conveyor where non-faulty UV lamps are located) on the conveyor mechanism, the conveyor mechanism further configured to route the plurality of cans in the machine direction through the curing zone. (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
Regarding claim 11, Clark teaches the coating applicator comprises a roller (88) configured to contact the bottom surface of the plurality of cans (200) routed through the coating zone.   (See Clark, Figs. 1-3B, Abstract, paragraphs 4 and 18.)
Regarding claim 12, Clark teaches the conveyor mechanism comprises a work surface having a width dimension that is perpendicular to the machine direction. (See Clark, Figs. 2A-2B.) 
Clark does not explicitly teach wherein the at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension. 
Examiner is considering a person of ordinary skill in the art would recognize the desirability to have at least one UV-LED device oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension, because an ordinary artisan would recognize this would enable the entire bottom of the substrate to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)	
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension with a reasonableexpectation of success, because a person of ordinary skill in the art would recognize this would enable the bottom of the substrate which has been coated with uncured material to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claim 1 and further in view of US Pat. Pub. No. 20140334137 A1 to Hasenoehrl et al (Hasenoehrl) is being maintained.
Regarding claims 2 and 9, Clark does not explicitly teach the at least one UV-LED device is water-cooled or air-cooled.   
Hasenoehrl is directed to structure for sheets of LEDs.
Hasenoehrl teaches the at least one UV-LED device is air-cooled. (See Hasenoehrl paragraphs 5, 179.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is air-cooled, because Hasenoehrl teaches this would allow heat to be extracted so that the device can operate. (See Hasenoehrl paragraphs 5, 34, 179, and 305.)
The previous rejection of claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 11 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) is being maintained.
Regarding claims 5 and 13, Clark does not explicitly teach the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans
Legros is directed to UV lights with reduced start-up times are well known.
Legros teaches the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans. (See Legros, paragraphs 48, 77, and 79.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans, because Legros teaches the right wavelength can be selected to activate the photopolymerization initiator. (See Legros, paragraphs 48, 77, and 79.)
The previous rejection of claim 6 and 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 11 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. No. 20190152247A1 to Shinohara (hereinafter Shinohara) is being maintained.
Regarding claims 6 and 14, Clark does not explicitly teach the at least one UV-LED device is configured for activation to maximum power in less than about 1 second.   
Legros is directed to UV lights with reduced start-up times are well known.
Shinohara teaches UV-Led lamps with start-up times less than 1 second. (See Shinohara, paragraph 233.)
Legros teaches the at least one UV-LED device with quick start times is useful in production devices for curing coatings. (See Legros, paragraphs 5, 76.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured for activation to maximum power in less than about 1 second, because Legros teaches this quick restart  would prevent the throughput of the coating line from being negatively effected. (See Legros, paragraphs 5, 34, 76, and 305.)
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claim 1 and further in view of US Pat. Pub. No. 20090159442 A1 to Collier et al (hereinafter Collier) is being maintained.
Regarding claim 7, Clark does not explicitly teach the at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2.   
Collier teaches radiation intensity is related to the distance of the UV source to the cure site. (See Collier, paragraph 104.) 
Collier teaches at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2. (See Collier, paragraph 71.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2,because Collier teaches the intensity can be used to adjust the curing time. (See Collier, paragraph 71.)
The previous rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) and US Pat. Pub. No. 20090159442 A1 to Collier et al (hereinafter Collier) as applied to claim 7 and further in view of US Pat. Pub. No. 20140334137 A1 to Hasenoehrl et al (Hasenoehrl) is being maintained.
Regarding claim 9, Clark does not explicitly teach the at least one UV-LED device is water-cooled or air-cooled.   
Hasenoehrl is directed to structure for sheets of LEDs.
Hasenoehrl teaches the at least one UV-LED device is air-cooled. (See Hasenoehrl paragraphs 5, 179.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is air-cooled, because Hasenoehrl teaches this would allow heat to be extracted so that the device can operate. (See Hasenoehrl paragraphs 5, 34, 179, and 305.)
The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claim 1 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. No. 20190152247 A1 to Shinohara (hereinafter Shinohara) and US Pat. Num. 7,465, 909 B2 to Siegel (hereinafter Siegel) is being maintained.
Regarding claim 10, Clark does not explicitly teach the at least one UV-LED device is configured for activation to maximum power in less than about 1 second.   
Legros is directed to UV lights with reduced start-up times are well known.
Shinohara teaches UV-Led lamps with start-up times less than 1 second. (See Shinohara, paragraph 233.)
Legros teaches the at least one UV-LED device with quick start times is useful in production devices for curing coatings. (See Legros, paragraphs 5, 76.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured for activation to maximum power in less than about 1 second, because Legros teaches this quick restart  would prevent the throughput of the coating line from being negatively effected. (See Legros, paragraphs 5, 34, 76, and 305.)
Regarding claim 10, Clark does not explicitly teach the system further comprising a controller in communication with the conveyor mechanism and the at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device; and control a routing speed of the conveyor mechanism based on the activation time of the at least one UV-LED device.   
Siegel teaches a system with a controller in communication with the conveyor mechanism and at least one UV-LED device, the controller in communication with a conveyor and at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device and control a routing speed based on an activation time of the at least one UV-LED device.  (See Siegel, col. 4, lines 17-24, col. 4, lines 53-65, col. 6, lines 10-18, and Figs. 1, 3-4)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the system further comprising a controller in communication with the conveyor mechanism and the at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device; and control a routing speed of the conveyor mechanism based on the activation time of the at least one UV-LED device, because Siegel teaches this provide a shorter cure time and the de-energized time of the lights can be synchronized with the movement of the conveyor. (See Siegel, col. 4, lines 17-24, col. 4, lines 53-65, col. 6, lines 10-18, and Figs. 1, 3-4)
Response to Arguments
Claim Interpretation
Applicant’s arguments concerning interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are not considered persuasive.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner’s interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is maintained.
Examiner is interpreting “about” in claims 5-7 and 13-14 as within +/- 10%. Applicant’s argue against this interpretation, but they do not provide evidence that this interpretation is unreasonable based on the person of ordinary skill in the art or explain how one of ordinary skill in the art could ascertain the scope of the claims without undue experimentation. Clarification is requested. Examiner’s interpretation is maintained.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-7 and 9-14 under over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) have been fully considered, but are not considered persuasive.   
Application argues in last paragraph, page 8 of the Remarks Section that Clark does not describe or suggest that coating applicator is oriented above the conveyor, the UV curing system uses a UV-LED device, or that the cured coating material produces a clear finish on the cans when cured. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Miller is being used to explicitly teach that coating applicator is oriented above the conveyor. (See Miller, col. 1, lines 55-60 and Abstract.).  Miller shows clearly that the coating applicator is located above the substrate which is transported on the conveyor.
Clark teaches an UV device, but limitation that the UV curing system uses a UV-LED device is taught by Ellefson. (See Ellefson, Fig. 1, Abstract and col. 15, lines 28-29.) Further, Ellefson, is being used to explicitly teach the cured coating material produces a clear finish on the cans when cured. (See Ellefson, Fig. 1 and col. 13, lines 60-62 and col. 16, lines 55-61.)
Application argues in first paragraph, page 9 of the Remarks Section that MiIler does not describe or suggest that coating applicator is oriented above the conveyor mechanism to apply a coating material across a bottom surface of a can.  Miller is being used to teach that the coating applicator located above the substrate as the primary reference teaches the coating material across a bottom surface of a can. Miller is not being relied on to each a UV-LED device.  
Application argues in the second paragraph, page 9 of the Remarks Section that Ellefson does not describe or suggest that the coating material is cured to produce a clear finish on the cans when cured.   
Examiner disagrees. Ellefson does teach that the coating material is cured to produce a clear finish on the cans when cured. (See Ellefson, Fig. 1 and col. 13, lines 60-62 and col. 16, lines 55-61.)
Additionally, Ellefson is being used to teach an UV-LED device is an art recognized equivalent form of an ultraviolet light-emitting device for curing a coating on a beverage container.  (See Ellefson, Fig. 1, Abstract, and col. 15, lines 28-29.) The other structure that is not found directly in Ellefson is found in the primary reference Clark. 
As a result, Examiner considers a valid prima facie case of obviousness to have been made on all claims 1-7 and 9-14 pending examination.
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717